.a     ,


.   .   -




                                          August 19, 1957   '-=---'--          I


                 Hon. James A. Giddings     Opinion No. WW-221
                 State Hospital Board
                 Austin, Texas             Re:   Is the Austin State School Farm
                                                 Colony a separate institution
                                                 apart from the Austin State
                 Dear Mr. Giddings:              School, and related questions.
                           We have received your two letters requesting opin-
                 ions pertaining to the State Farm Colony and the State Dairy
                 and Hog Farm, and we will answer both requests in this opinion.
                           You have requested our opinion as to the legal status
                 of the Austin State School Farm Colony and the State Dairy and
                 Hog Farm as being state institutions constituting a part of the
                 "Texas State Hospitals and Special Schools", specifically re-
                 questing the answers to several questions which will be set
                 forth and answered below:
                           In 1949 by ch. 157, Acts 5'lstLeg., p0 324 (codified
                 as Art. 317&a, Vernon's Civil Statutes) the Legislature enumer-
                 ated certain eleemosynary institutions of the State of Texas
                 and stated that thereafter such institutions should be known
                 and designated as the "Texas State Hospitals and Special Schools."
                 All of the eleemosynary institutions so enumerated were either
                 authorized by provisions of the Constitution of Texas, or were
                 created by statute enacted pursuant thereto, except the State
                 Dairy and Hog Farm and Austin State School Farm Colony,
                           The first statutory reference to the Austin State
                 School Farm Colony appears in Chapter 107, Acts 43rd Leg,, R.S,
                 1933, at pa 242, which is the appropriation bill for eleemosy-
                 nary institutions. Under the section dealing with the Austin
                 State School, appears an appropriation of any unused balance
                 appropriated to the Austin State School for the year ending
                 August 31, 1933, which may be used by the Superintendent of the
                 Austin State School and the State Board of Control durfng the
                 year ending August 31, 1934 "for the uurchase of equipment,
                 materials, supplies, necessary land and the construction of
                 suitable buildfngs and improvements in establishing and operat-
                 ing a -arm colony for the feeble-minded to be under the man-
                 agement of the Austin State School and the Board of Control."
                 Chapter 10, Acts 43rd Leg., 3rd C.S. 1934, pQ 16, Sec. 1, appro-
                 priated the sum of $65,000.00 to the Austin State School for a
                                                       i   .. _




Hon. James A. Giddings, page 2   (WW-221)


"ward building and equipment to be constructed on the Feeble-
Minded Farm Colony, including utility connections and mainten-
ance and support.l'

          The first mention of the State Dairy and Hog Farm
appears in ch. 567, Acts 57th Leg., 19419 p. 943, making an
appropriation for the "Austin State School Farm Colony" for the
biennium ending August 31, 1943. Item 39 is an appropriation
of $20,000.00 for the purpose of "moving, enlarging, improving
and centralizing dairy and hog site."
          You have advised that legislative appropriations have
been made to the Austin State School Farm Colony and the State
Dairy and Hog Farm by succeeding Legislatures and that since
September 1, 1949, when the control and management of the Texas
State Hospitals and Special Schools was transferred from the
State Board of Control to the Board for Texas State Hospitals
and Special Schools (Art. 3174b, V.C.S.), the Board for Texas
State Hospitals and Special Schools has regularly employed a
Superintendent and Business Manager for the Austin State Farm
Colony who has signed accounts against the appropriated fund
for that institution under the authority of Sec. 10, Art. 3174b,
V.C.S.
          The office of the State Auditor has questioned the
validity of the appointment of the Superintendent of the Austin
State School Farm Colony and the payment of his salary by the
Board upon the grounds that neither the Austin State School
Farm Colony nor the State Dairy and Hog Farm has any legal stat-
us as a State institution. It appears that the sole authority
for the creation and maintenance of both the Austin State School
Farm Colony and the State Dairy and Hog Farm is to be found in
the items contained in the appropriation bills referred to above.
It is a well recognized principle of law that general legisla-
tion enacted in a general appropriation bill by rider or other-
wise does not have the force and effect of law and is a nullity.
Article III, Section 35, Constitution of Texas; Moore v. Shep-
u,    144 Tex. 537, 192 S.W.2d 559 (1946);Attorney General's
Opinion No. V-1254, August 25, 1951; Attorney General's Opin-
ion No. WW-96, April 16, 1957. Therefore there is no authority
for the creation of the Austin State School Farm Colony or the
State Dairy and Hog Farm as independent state institutions but,
under the very language of each of the appropriation bills re-
ferred to above, each is a project or branch conducted as a
part of the Austin State School under the supervision and con-
trol of the Superintendent and General Manager of the Austin
State School, appointed by the Board for Texas State Hospitals
and Special Schools.
Hon. James A. Giddings, page 3    (WW-221)


            You have requested that the following questions be
answered:
         "1. Is the Austin State School Farm Colony
    a separate institution apart from the Austin State
    School?
         "2 . Is the Board for Texas State Hospitals
    and Special Schools authorized to employ a superin-
    tendent and business manager at the Austin State
    School Farm Colony?"
          In answer to your first question the Austin State
School Farm Colony is not a separate institution apart from
the Austin State School for the reasons stated above. Since
the Austin State School Farm Colony is not a separate insti-
tution apart from the Austin State School, the Board for Texas
State Hospitals and Special Schools is not authorized to em-
ploy a Superintendent and Business Manager for the Austin State
School Farm Colony under the provisions of Section 10, Article
317"b, V.C.S., and Articles 3175-3178, inclusive, with the pow-
ers and duties set out therein, and the answer to your second
question is rlN~rte
          In this connection the validity of all appropriations
to the Austin State School Farm Colony and the State Dairy and
Hog Farm prior to 1949 has been confirmed by Set, 3 of Art,
3174a, V.C,S.
          House Bill 133, Acts 55th Leg., 1957, ch, 38& pe
905, has appropriated $20,000.00 for the establishment of a
Hog Farm Revolving Fund to be used in the operation of a Hog
Farm at Leander, Texas, which farm is to be operated on a re-
imbursable basis to serve institutions under such rules and
regulations as may be established by the Hospital Board, and
which fund, togeth.erwith all receipts deposited to its credit,
may be used to pay salaries, purchase supplies and equipment,
and pay such other expenses as may be necessary for the effi-
cient operation of the Hog Farm. This appropriation is to the
"Hospitals and Special Schools Central Office." You have re-
quested OUT opinion as to whether the Central Office of the
Board for Texas State Hospitals and Special Schools is the proper
authority to expend the sum so appropriated.
          In the appropriation of money the Legislature has the
power to designate the amount of money to be appropriated, the
purpose for which it is appropriated, and the proper authority
to supervise its expenditure. The action of the Legislature in
directing the "Central Office'Iof the Texas Board for State
Hon. James A. Giddings, page 4     (WW-221)


Hospitals and Special Schools to expend the appropriations for
the purposes mentioned is not general legislation but is a
designation of the purpose .forwhich the funds so appropriated
are to be used and the method or means by which such moneys are
to be expended.
          It is the opinion of this office that the $20,000.00
appropriated to the establishment of a Hog Farm Revolving F'und
to be used in the operation of a Hog Farm at Leander, Texas, has
been appropriated to the Central Office of the Board for Texas
State Hospitals and Special Schools and is to be expended by that
branch for the purposes indicated in the appropriation bill.
                             SUMMARY
          Neither the Austin State School Farm Colony nor
     the State Dairy and Hog Farm are separate institu-
     tions as a part of the Texas State Hospitals and
     Special Schools, but are projects or branches of the
     Austin State School. The Board for Texas State Hos-
     pitals and Special Schools is not authorized to em-
     ploy a Superintendent and Business Manager for the
     Austin State School Farm Colony under the provisions
     of Section 10, Article 3174b, V.A.C.S,, and Articles
     3175-3178, inclusive, with the powers and duties set
     out therein. The sum of $20,000.00 appropriated for
     the establishment of a Hog Farm Revolving Fund to be
     used in the operation of a Hog Farm at Leander Texas,
     by House Bill 133, Acts 55th Leg., 1957, ch. 385, pa
     905, is under the control of and to be expended by
     the Central Office of the Board for Texas State Hos-
     pitals and Special Schools.
                                  Very truly yours,
                                 WILL WILSON
                                 Attorney General of Texas



                                   C. K. Richards
CKR:wb                             Assistant
Hon. James A. Giddings, page 5   (WW-221)


APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
John Reeves
Jack Goodman
REVIEWED FOR THE ATTORNEY GENERAL
BY:         Beo. P. Blackburn